In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-22-00028-CV
     ___________________________

  KEVIN PATRICK DUNNE, Appellant

                    V.

        YUNMEI CHEN, Appellee




 On Appeal from County Court at Law No. 2
           Denton County, Texas
    Trial Court No. CV-2021-04341-JP


  Before Birdwell, Bassel, and Womack, JJ.
    Per Curiam Memorandum Opinion
                            MEMORANDUM OPINION

       On January 18, 2022, appellant Kevin Dunne filed a notice of appeal from the

trial court’s January 10, 2022 judgment awarding possession of leased premises in

Little Elm, Texas.

       Three times we have notified appellant that his notice of appeal is defective. In

our last letter, dated March 30, 2022, we told appellant,

       On January 24 and March 2, 2022, the court notified you that your
       notice of appeal is defective, identified the defects, and directed you to
       file an amended notice of appeal. We have received no response.
       Accordingly, you are once more directed to file an amended notice of
       appeal that complies with Rule 25.1(d) of the Texas Rules of Appellate
       Procedure in this court on or before Friday, April 11, 2022. See Tex. R.
       App. P. 25.1(d), (g). If you do not file an amended notice of appeal on or
       [before] Friday, April 11, 2022[,] your appeal will be dismissed. See Tex.
       R. App. P. 42.3(c), 43.2(f), 44.3.

       Appellant has failed to respond to all correspondence from this court.

Additionally, the trial court’s online docket shows that a writ of possession for the

premises issued on January 21, 2022, and that it was executed on January 31, 2022.

Accordingly, we dismiss this appeal. See Tex. R. App. P. 42.3(c), 43.2(f); Wilson v. Bluffs at

Paradise Creek, No. 02-14-00196-CV, 2015 WL 9598921, at *1 (Tex. App.––Fort Worth

Dec. 31, 2015, pet. dism’d w.o.j.) (per curiam) (mem. op.) (dismissing appeal as moot

when appellee had recovered premises according to writ of possession and appellant had

not challenged judgment’s award of back rent and attorney’s fees in the appeal).

                                                         Per Curiam

Delivered: May 5, 2022

                                              2